DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the thermal bonding material is an infrared heated material thermal bonding process is an infrared heating process.” This language is unclear and confusing.  For the purpose of examination, it is assumed the thermal bonding material is an infrared bonding material, and the thermal bonding process is an infrared heating process. Clarification of the claim language is required. 
Claims 3-5 and 7 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 4 recites the limitation "the infrared bonding material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the infrared bonding material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the polymer,” and it’s unclear what “the polymer” is referring to. Claim 1 recites “polymer molded parts,” in the preamble but in the claim, body does not clearly connect “polymer molded parts” of the preamble to any of the parts recited in the body, and the body does not actively require any of the parts to include polymer. 
Claim 9 recites “a process consisting of hot plate welding, ultrasonic welding, vibration welding and combinations of these.”  It’s unclear if the process is required to be any one of the options or if the claim is requiring each of the options.  If applicant intends to use Markush group language the corrected language is “selected from a group consisting of… …and…”. 
Claim 10 recites “melt bonding the first material to the second material to at least one of the parts,” and this language is unclear and confusing.  For the purpose of examination, it will be assumed the claim is requiring the unfilled infrared bonding material to be compatible for melt bonding to the first material and the second material. 
Claims 11-17 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 15 recites the limitation "said second unfilled material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first unfilled infrared bonding material” and “the second unfilled infrared bonding material.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites “a process consisting of hot plate welding, ultrasonic welding, vibration welding and combinations of these.”  It’s unclear if the process is required to be any one of the options or if the claim is requiring each of the options.  If applicant intends to use Markush group language the corrected language is “selected from a group consisting of… …and…”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swartz [US5151149].
Swartz discloses a process for joining polymer molded parts comprising; providing a first part (2) made from a first material and a second part (4) made from a same or different second material (column 4, lines 35-45); attaching a thermal bonding material (bonding agent) to at least one of the parts in a place for the parts to be joined (column 3, lines 6-27); bonding the bonding material with a thermal bonding process and pressing the first part into contact with the second part wherein a bond is formed (column 3, lines 28-38). 
With respect to claim 2, Swartz discloses the thermal bonding material is an infrared heated material, and the thermal bonding process is an infrared heating process (column 3, lines 6-16). 
With respect to claim 3, Swartz discloses a second infrared bonding material is provided in a corresponding bonding area on said second part (column 3, lines 22-27). 
With respect to claim 4, Swartz discloses the infrared bonding material and second infrared bonding material are compatible for infrared melt bonding to each other (column 8, lines 13-20). 
With respect to claim 5, Swartz discloses the infrared bonding material is compatible for bonding to said first material and said second infrared bonding material is compatible for bonding to said second material (column 3, lines 17-27; column 8, lines 13-20).
With respect to claim 6, Swartz discloses the first material and the second material comprise a fiber filled thermoplastic resin (column 7, lines 1-20). 
With respect to claim 7, Swartz discloses the resin is a carbon fiber or glass filled fiber composition (column 7, lines 1-20). 
With respect to claim 10, Swartz discloses a process for joining polymer molded parts comprising: providing a first part made from a first filled material and a second part made from a second filled material (column 4, lines 35-45; column 7, lines 1-20); attaching an unfilled infrared bonding material which is compatible for melt bonding the first material to the second material to at least one of the parts in a place for the parts to be joined using a two-shot method (column 3, lines 6-38); and, heating the infrared bonding material with an infrared heating element and pressing the first part into contact with the second part wherein a bond is formed (column 3, lines 5-37). 
With respect to claim 12, Swartz discloses the infrared bonding material is a thermoplastic (column 3, lines 18-27). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Kato et al. [US2014/0079908, “Kato”].
Swartz discloses a process for joining polymer molded parts. Applicant is referred to paragraph 5 for a detailed discussion of Swartz. Swartz discloses a resin material is overmolded on to the surface to be joined (column 3, lines 6-27).  Swartz discloses the materials can be carbon fiber reinforced polyamide (column 7, lines 1-9), but is silent as to the amount of fiber in the resin.  
Kato discloses a method of joining. Kato discloses the shaped products include a resin and suggests polyamide (paragraph 0078-79), and the resin includes fillers and suggests carbon fibers (paragraph 0080-81), wherein the carbon fibers are present in a weight ratio that would satisfy the requirement of claim 8 (paragraph 0081). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Swartz by including carbon fibers in the known weight ratio as taught by Kato in order to ensure sufficient reinforcement while not detracting from the strength of the bond formed.  
With respect to claims 9 and 17, Swartz does not disclose hot plate welding.  Kato discloses heating welding can be performed by heat plate welding, infrared ray heating, vibration welding or ultrasonic welding (paragraph 0099). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Swartz by using any of the known welding techniques including heat plate welding as Kato teaches the welding techniques as alternatives and it is within the ability of one of ordinary skill to select known alternatives for their intended purpose. 
With respect to claim 11, Kato discloses the infrared bonding material is a nylon material (paragraph 0078-79). 
With respect to claim s 13-16, Kato teaches the material the shaped parts can be made of the same or different material (paragraph 0079), and that the weight ratio of carbon fibers in the shaped parts are not limited (paragraph 0081).  Swartz discloses the boding material can be the same resin as the parts (colum4, line 67-column 5, line 11), but Kato discloses its preferable the materials be same but can be different (paragraph 0079). Swartz discloses the materials being bonded are thermally and chemically compatible (column 8, lines 13-20). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 17, 2022